Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
OFFICE ACTIONThis is a response to the application filed on 2/18/2021Claims 1-21 are allowed. 

Reasons for Allowance 
The following is an examiner's statement of reasons for allowance: 
Claims 1-21 are allowed because the prior art does not teach or suggest an onboard charger in the manner, and  having combinations, of elements as recited in the claims including, among other limitations, the following features in independent claim 1 and similarly recited independent claims 14 and 21: 
a power factor correction circuit configured to receive the rectified AC voltage and output a DC voltage; and 
a DC-link capacitor loaded with the DC voltage as a DC-link capacitor voltage; and 
a controller configured to trigger the silicon controlled rectifier circuit in a first mode that occurs when the AC input voltage is at a position of a half-cycle of the AC input voltage having a slope pointing to 0 volts wherein when an instantaneous capacitor voltage is below a voltage threshold, the voltage threshold is incremented for a next half-cycle such that the DC-link capacitor voltage incrementally increases until eventually being loaded at a pre-defined DC-link working voltage or a voltage within a pre-defined amount of the pre-defined DC-Link working voltage.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/          Primary Examiner, Art Unit 2851